Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
Willie E. Craig

Plaintiff,

S. No. 460-2019-00305C

Auto Nation Chrysler Dodge Jeep Ram
Defendant
I, Willie Craig declare under penalty of perjury under the laws of the united Stated of America

That the foregoing is true and correct.

AFFIDAVIT OF FACTS

Statements Made under Penalty of Perjury — Must be answered By Counter-affidavit with
Affidavit having Personal knowledge of the Facts therein with Documentary Evidence.

I. BACKGROUND

Franklin Freeze extended an offer to me to Join Auto Nation Chrysler Dodge Jeep Ram on
November 01, 2017 as a Lube Technician. I have completed my Associated Applied Business
Degree at Houston Community College, graduated with a 3.0 GPA. I have 15 Years Automotive
Sales and six (6) years Parts Manager experience. I am confident that I can do this job at a level
of 100 % which makes me a significant asset to Auto Nation Chrysler Dodge Jeep and Ram
family.
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 2 of 15

(2)
Non- Discrimination and Harassment

Policy No 4

I, Willie Craig making a good faith report of known violations of the law or the business Ethics
Program. January 02, 2018, customer Margie Nathaniel and acquaintance, brought her vehicle,
an Audi Q 5 for service and to purchases a new battery. During performing maintenance on her
vehicle, Mr. Colt Johnson- Lead Technician approached my work station and inquired about my
age. I responded and informed him, I am fifty-eight (58) years old. He continued to inquire
wanting to see my Identification. I did show Mr. Colt Johnson my driver’s license. He continued
to harass me, by asking how old customer Margie Nathaniel was. I responded sixty-three (63),
his response was, “She looks 70”, and laughed. Mr. Colt repeated, “She looks 70”, again, and a
third time he stated, “She look 70”. See (policy No 4).

March 26, 2018 Margie Nathaniel brought her Audi Q5 for service needing an oil Change, Mr.
Colt Johnson notice her. Mr. Colt Johnson ask me if we are having sex, I did not respond to his
questioning me and could not understand why he would question me in this manner. I was
shocked as he and | did not share personal information amongst each other. He then stated,
“Women over 60 stop having sex, because they have cob webs”. I immediately felt offended.
Later that day, I met with Margie Nathaniel and informed her about what occurred while her
vehicle was being serviced. She and I sensed intentional discrimination because of our age, and
sexual harassment by Mr. Colt Johnson. (Policy 4).

I informed Margie Nathaniel, I was afraid to report Mr. Colt Johnson, because of his position as
highest paid technician in the shop. I needed my job, and did not want to be retaliated or labeled
as a whistle blower and thus I delayed taking action to make this report. See (policy no 2),
(Policy no 3), (policy no 4)
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 3 of 15

(3)
We Do Not Retaliate for Making Good Faith Reports

See policy No 2

On May 25, 2018, I Willie Craig made a Good Faith Report to Crystal Johnson, Human
Resource Manger regarding Mr. Colt Johnson verbal sexual abuse to Marge Nathaniel.

On May 29, I Willie Craig had a meeting with Brain Cage - General Manager of Auto Nation
Chrysler Doge and Jeep located at 1515 South Loop West, Houston Texas and Chrystal Johnson
Human Resource Manager. Both stated Mr. Colt Johnson admitted to making the statements
about my age, Margie Nathaniel’s age, and the sexual comment as mentioned above in paragraph

(2).

The following day May 30, 2018, I Willie Craig was terminated and retaliated against for filing
this report in good faith. Franklin Freeze a Service Director stated the reason I am being
terminated was because | did not replace a drain plug on a prior vehicle I serviced therefore
causing damage to a customer’s engine almost three months later. (See policy No 2)

On May 30, 2018 Richard Riddle - Forman escorted me off the premises, Mr. Colt Johnson
looked at me and smiled. I was embarrassed and humiliated in the presence of my peers.

On May 31, 2018 Richard Riddle contacted me twice by phone harassing me and threatening me,
if I do not come to remove the lock from my work stations bucket he is going to cut my lock off.
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 4 of 15

(4)

Stated Reason for Discharge, and Reinstatement

Auto Nation Chrysler Dodge and Jeep claims to to have a Zero Tolerance discrimination policy,
however Mr. Colt Johnson admitted to the conduct reported and remained employed.

The stated reason for my discharge was because I supposedly failed to properly install an oil
drain plug in a customers vehicle. I disputed the reason for my discharge and again reported
retaliation to Auto Nation Chairman and CEO and President,

Mike Jackson.
The retaliatory discharge was investigated and I was reinstated.

On or about July 12, 2018 I returned to my former Lube Technician position with Auto Nation
Chrysler Dodge and Jeep, located at 1515 South Loop West, Houston Texas.

And on July 28, 2018 I was terminated. I applied for Unemployment Compensation Benefits and
won due to the fact Auto Nation could not sufficiently support allegations of any negligent or
wrong doing on my behalf.
 

Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 5 of 15

 

(5)

Witness (i.e., firsthand)

I, Margie Nathaniel come in good Faith: on January 02, 2018 I brought my Audi Q 5 for service
and purchased a new battery with a lifetime warranty, and 4 tire rotation my total pay amount
347.03. Mr. Willie Craig was the technician that completed the job. I am completely satisfied
with my service work. When I received my vehicle Mr. Craig inform me Mr. Colt Johnson asked
him how old he was, he said 58, he then ask Mr. Craig to show his license. Then he asks Mr.
Craig how old Iam, Mr. Craig responded 63, his respond per Willie Craig was she look 70 and
laughed like it was a joke. Mr. Colt Johnson repeated it twice Per Willie Craig See (policy No
11).

I, Margie Nathaniel come in Good Faith March 26, 2018 brought my Audi Q5 for service for
oil Change, per Willie Craig, Mr. Colt Johnson asked if we are having sex, Mr. Willie Craig did
not respond and could not believe what can out of his mouth. Per Willie Craig, He also said that
women over 60 stop having sex, because they have cob webs in their private area. That day after
this was told to me per Willie Craig, at that moment we felt very bad. Mr. Craig said he was
ashamed to tell me what Mr. Colt Johnson said about woman over 60. But that day, he told me
what Mr. Colt Johnson said about women over 60, Mr. Willie Craig and I felt that he was
referring to us. I Margie Nathaniel and Willie Craig, felt intentional discrimination because we
are Senior Citizens age 58, and 63. We were sexual harassed by Mr. Colt Johnson.

I, Margie asked Mr. Willie Craig my technician, what are we going do about Mr. colt Johnson.
Mr. Craig said that he was afraid to report Mr Colt Johnson, because of his position the highest
paid technician in the shop, and risk losing his job. This is why it took us this long to make this
report. See (policy no 4) page 15

Respectfully yours

Margie Nathaniel

Signature
 

Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 6 of 15

(6)

AFFIDAVIT OF FACTS

Statements Made under Penalty of Perjury — Must be answered By Counter-affidavit with
Affidavit having Personal knowledge of the Facts therein with Documentary Evidence.

Fraud and Penalty

I Willie Craig Come in Good Faith: Reference Section 214.003

(1) Franklin Freeze, when asked the question by I, Willie Craig, why did HR manager Sherrie
Shitlett, rehire me back, June 18, 2018, his response was he did not know. That was not a true
Statement.

(2) I was terminated on May 30, 2018 by Franklin Freeze because I Willie Craig left a drain
plug off on a vehicle that causes damage to the engine. There are inconsistencies in my written
disciplinary action notice, no evidence presented that day to prove that I Willie Craig did this. I
did not sign the disciplinary action notice, nor was it present at the Texas Workforce
Commission hearing.

(3) On page 20 — Franklin Freeze made false statement that I Willie Craig mounted Directional
Tires and busted the beam on the inside of the tire. No evidence was presented that day, nor I did
not sign the write up.

(4) I Willie Craig did not make a mistake that cost the dealership $224.78. No evidence was
present and I Willie Craig did not sign the write up.

(5) Franklin Freeze and Sherrie Shitlett hired me back and did not offer me additional training to
adequately do my job and eliminate any liability as alleged which led up to my initial termination
and subsequent termination. I thought I was doing my job to the best of my ability. I received no
positive or negative feedback concerning my performance.

(6) Franklin Freeze and Sherrie Shitlett engaged in mis- conduct involving dishonesty, fraud,
deceit or misrepresentation of a material fact. Reference Section 201.012.
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 7 of 15

(7)
CONCLUSION

I Willie Craig, stating these facts as they occurred, I am letting it be known , I was discriminated
against and retaliated upon as a result of making a Good Faith report of Sexual harassment. My
dignity respect and livelihood was stripped by intentional discrimination because of my age 58
and customer Margie Nathaniel’s age 63, verbal Sexual Harassment by Mr. Colt Johnson, and
Retaliation by Franklin Freeze, and Richard Riddle for Making a Good Faith Report.

I Willie Craig petition the courts to review my claim of punitive damages in the amount of one
million dollars (1,000,000), as well as compensatory damages in the amount of two-hundred and
fifty thousand dollars (250,000) due to mental anguish and suffering brought upon me due to
lack of due diligence I, Willie Craig in Good Faith, Stating these facts as they occurred, I am
letting it be known that Franklin Freeze and Sherrie Shitlett engaged in conduct involving Fraud
and Penalty willful not disclose or misrepresentation of a material. Section 214.003.

Am: AN, NE (\ Ge)

 

 

State of “Veyn 4 )
County Paocr \S )
\ A (Signature of Notary
a) ee
(Notary Seal)

 

Notary Public, State of “TeKLS

My Commission Expires HG 4 22

Vizir / Minister: Natural Person - In Propria Persona - Authorized Representative: All Rights Reserved

Free Moor / Muur

Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / the Moroccan Empire - Continental United
States

 

 
EE
ai

Case 4:20-cv-00324 Document1 Filed on 01/28/20 in TXSD Page 8 of 15

‘ “a

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Willie Craig From: Houston District Office

3906 Idaho St. Mickey Leland Building

Houston, TX 77021 1919 Smith Street, 7th Floor

Houston, TX 77002
C] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Samantha Salazar,

460-2019-00305 investigator (713) 651-4965

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

 

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO BOOUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

Samantha Sabaqar 09/20/2019
Enclosures(s) for Rayford O. rvirt (Date Mailed)
District Director
cc: Ruth Ann Daniels TWC - Civil Rights Division
Attorney at Law 101 East 15th St.
Gray Reed & McGraw LLP Guadalupe-CRD
1601 Elm St., Suite 4600 Austin, TX 78778

Dallas, TX 75201
 

Case 4:20-cv-00324 Document1 Filed on 01/28/20 in TXSD Page 9 of 15

Enclosure with EEOC
Form 164 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

y
(This information relates to filing suit in Federal or State court under Federal law.
If you also plan fo sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

 

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS ==

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely .
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as

indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate

State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide

after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short

statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of

your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the |
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include |
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters |
alleged in the charge. Generaily, suits are brought in the State where the alleged unlawful practice occurred, but in

some cases Can be brought where relevant employment records are kept, where the employment would have

been, or where the respondent has its main office. If you have simple questions, you usually can get answers from

the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint

or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

 

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made weil before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ --_ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge

file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 10 of 15

o

 

 

 

 

 

 

EEOC Form & (11109)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act be FEPA
Statement snd other information before completing this form.
EEOC 460-2019-00305
Texas Workforce Commission Civil Rights Division and EEOC

" Home Phone (incl. Aree Code)

Mr. Willie Craig (832) 388-3928 1959

Street Address Clty, State and ZIP Code

3906 Idaho St Houston, TX 77021

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (4 more than two, fist under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Employees, Members | Phone No. (include Aree Code)

AUTO NATION CHRYSLER DODGE JEEP RAM 500 or More (713) 723-9396

Street Address City, State and ZIP Code

1515 South Loop West Houston, TX 77021

Name No. Employees, Members Phone No. (include Area Code}

Street Address, City, State and ZiP Code

DISCRIMINATION BASED ON (Check appropriate box/es}} DATE(S) DISCRIMINATION TOOK PLACE
Esrlest Latest

[J RACE [] COLOR [x] SEX [J RELIGION [_] NATIONAL ORIGIN 01-02-2018 06-12-2018
[x] RETALIATION AGE C] DISABILITY ] GENETIC INFORMATION
[_] OTHER (spect) [_} continunc action

 

 

THE PARTICULARS ARE (if additional paper is needed, attach exira sheei(s)):

In November 2017, | began my employment with the Respondent as a lube technician. On May 25,
2018 | complained of unwelcomed sexual harassment and derogatory age based comments against
Colt Johnson, Head Technician. On May 29, 2018 | met with Mr. Brian Cage, GM, and Crystal
Johnson, HR and they confirmed that Colt Johnson admitted to making the harassing comments. On
May 30, 2018 | was discharged. The Respondent claims to have a zero tolerance discrimination
policy and, yet, Coit Johnson admitted to the conduct | reported and he remains employed.

The stated reason for my discharge was because | supposedly failed to properly install an oll drain
plug in a customer's vehicle. | disputed the reason for my discharge and again complained to the
Company CEO. The retaliatory discharge was investigated and | was reinstated.

On or about July 12, 2018, | returned to my former lube tech position and on July 28, 2018 | was again
discharged. | filed for unemployment benefits, a second time, and during the TWC appeal process,
the Respondent was not able to support their stated reason for my discharge and | was awarded

benefits.
sss.
| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY ~ When necessary for Slate and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will
coopersie fully with them in the processing of my charge in accordance with their

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT
SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
oa ie AUT. ft ao

Charging Party Signature

 

 

 

 

 

 

 

 

 

 

 
 

Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 11 of 15

 

 

 

EEOC Form § (11009)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(les) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA
Statement and cther information before completing this form.
be EEOC 460-2019-00305
Texas Workforce Commission Civil Rights Division and EEOC

 

Stale or local Agency, if eny

 

 

| believe that | have been discriminated against because of my sex- maie, my age (58) and subjected
to retaliation in violation of Title Vil of the Civil Rights Act of 1964, as amended and the Age
Discrimination in Employment Act of 1967, as amended.

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY ~ When necessary for Stele and Local Agency Requirements
will advise the agencies if | changs my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

 

| swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the gbove Is true and correct. the best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT

 
 
  

SUBSCRIBED ANO SWORN TO BEFORE ME THIS DATE

Oct 16, 2018 (month, day, year)

Date

 

 

 
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 12 of 15

Appendix B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
DIVISION

 

Ih illve C Cong

é

CIVIL ACTION NO.

versus

itty hektev) Skee
fg

ORIGINAL COMPLAINT

 

Gr Qn Or On KO? “OO?

 

 
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 13 of 15

Appendix A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
DIVISION

 

luthy, E Cray

versus

fut rf Narion Uap seb

EMPLOYMENT DISCRIMINATION COMPLAINT

CIVIL ACTION NO.

 

COR COR tO (Or? On Ln “OO?

 

I. This action is brought under Title VII of the Civil Rights Act of 1964 for employment

discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.

 

2. The Plaintiff is: ra lle GQ alg
Address: 54Clo TH+ St
oust ley 7702 |

 

County of Residence:

3, The defendant is: fA uA iC Nat | ON Cte YsI eR Tle. op :

 

 

 

Address: Pp i, We IS S out 7 West
Heston Ty 778. |
0 Check here if there are additional defendants. List them on a separate sheet of paper with

their complete addresses.
4, The plaintiff has attached to this complaint a copy of the charges filed on
with the Equal Opportunity Commission.
5. On the date of pqjan [2019 , the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 14 of 15

Because of the plaintiffs:

(a) O race

(b) O color

(c) a ~— sex

(d) C] religion

(e) D national orgin,

the defendant has:

(a) O failed to employ the plaintiff

(b) ow terminated the plaintiff's employment
(c) 0 failed to promote the plaintiff

(d) O other:

 

 

 

When and how the defendant has discriminated against the plaintiff:
— , A > .
Co l2p/2018 —_ uN el cont sy tuo, DACss ment
ancl derogatory pac. dascL termes,

 

The plaintiff requests that the defendant be ordered:

(a) BE to stop discriminating against the plaintiff
(b) O to employ the plaintiff

(c) O to re-employ the plaintiff

(d) O to promote the plaintiff
Case 4:20-cv-00324 Document 1 Filed on 01/28/20 in TXSD Page 15 of 15

fe) O

f) OO

to

 

 

 

and that;

 

the Court grant other relief, including injunctions, damages, costs and

(Signature of Plainerfty
Address: ZIG’ Totha ot
Houston” ly 77021
Telephone: G2 -29Q - B98

attorney’s fees.

 

 
